DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed Remarks on 3/17/2022 have been received and entered. 
Claims 26, 30, 32, 34, 46, 48, 54, 62, 64, 66 and 68 are withdrawn from further consideration. 
Claims 3, 7-9, 11-19, 21-23, 25, 27-29, 31, 33, 35-45, 47, 49-53, 55-61, 63, 65, 67, 69-100 have been cancelled. 
Claims 1-2, 4-6, 10, 20, 24, 26, 30, 32, 34, 46, 48, 54, 62, 64, 66, 68 and 101-111 are pending. 
Claims 1-2, 4-6, 10, 20, 24, and 101-114 are under examination. 
Double patenting rejections over co-pending application 16441,902, 16013,774, 16441,902, 16242519, 16218,054, 16171154, 16170969, 16131281, 16013821, 15759088, 17000102 and are maintained and of the record.  Note, US 10309970 is withdrawn since no food in the 970’ patent is recited.

Applicants’ main argument lies in the amendment of claim 1, i.e. at least thirteen food preparations.  However, there are at least 18-20 same food preparations from the above co-pending applications (See previous office action discussion).  Therefore, under the case law and MPEP, the same product would have been capable of performing the same diagnosis purpose as the current application.

8.	The rejection on claim 1-2, 4, 6, 10, 20, 24, and 101-111 under 35 U.S.C. 103 as being unpatentable over Vojdani et al. (US 20030143627) in view of Zuk et al. (US 4208479) are withdrawn because the selection of food preparations has not met prima facie obviousness. It is noted there are 19 categories of food for testing (see claim 4)(emphasis added). Each category of food also has different choices (see claims 5-15; meat (5 choices), milk products (7), fish (13), grains (7), pulses (20), vegetables (22), fruits (12), spices (7), egg (1), sugar (7)…etc..). One of ordinary skill would have remotely less chances to arrive at the right functional dyspepsia provoking food given the above numerous combinations of food.  

9.	The rejection on Claims 1-2, 4, 6, 10, 20, 24, 102-114 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20070122840) is withdrawn in part (emphasis added). 
Claims 1-2, 4, 6, 10, 20, 24, and 112 are withdrawn because the selection of thirteen food preparations out of 39 food choices from Cousins would be remotely likely to meet the current kit components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 102-111 and 113-114 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins.

Cousins teaches using food allergen kits to evaluate food tolerance in a subject. The kit comprises immobilizing variety of food preparations on a solid substrate carrier followed by testing subjects’ biological sample, e.g. blood or serum, in conventional immunoassay, e.g. ELISA (See Abstract, Example 1-2; claims 1-16).

It is noted that Cousins recites immobilized at least one food group to the solid support and claim 2 recites at 2, 4, 6, 8 10 same category food on the solid substrate (See claim 1-2). 

With respect to the at least four food in claim 102 and 107, under claim 1-2 of Cousins, one ordinary skill can pick up cereal member: barley and rye (2) or barley, corn, and wheat (4) (100% fit the SAME food as recited in the current claims set; particular both barley and rye are recited in the main claim 102 and 107). 
Then pick up orange from claim 11 (out of apple, orange and strawberry; 33% fit the same food as recited in claim 102 and 107). Alternatively, pick up almond or walnut (out of almond, brazil nut, cashew nut and walnut (same food)- 50%).
Or pick up cow’s mile from claim 13 (100% fit). Alternatively, pick up cabbage from claim 12 (50% fit from cabbage and celery).
Take together, claim 102 and 107 merely need 2 same food (barely, rye, orange or almond) and coupled with other SAME food, i.e. cow’s mile, cabbage, walnut, given the scenario that the test is administered to vegetarian subjects (i.e. no meat and fish).  At least 75%  collection of food preparation from Cousins meets the kit compositions. Importantly, the possibilities of the choices are manageable, e.g. less than 40 possibilities which can be performed in the microarray plates. 

Thus it would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Cousins to prepare a food kit as discussed above to detect IgG from subjects’ biological samples with reasonable expectation of success to detect functional dyspepsia because SAME food preparations and labeled anti-IgG conjugates are used. 
  
With respect to claims 103 and 108, the dependent claims require at least 8 food preparations (including the essential food from main claims 102 and 107). 

From Cousins’ claims 8, 10-13, the following SAME food are chosen and meets the features.
Claim 8, cereal member is chosen, including barley, corn, rice, rye and wheat (4/5 food recited in the current kit; 80%).
Claim 10, almond and walnut are chosen out of four food (50%=2/4).
Claim 11, orange is chosen out of three (33% =1/3)
Claim 12, cabbage is chosen out of two (50% =1/2).
Claim 13, cow’s milk is chosen (only one choice, 100%).

Taken together, at least 10 food preparations meet the current kit claim. Moreover, given the greater possibilities, 80%x50%x33%x50%x100%>>1/80 (less than 80 possibilities), using conventional microarray plates (e.g. 384/plate) is sufficient for the assay.  

As to the criteria of FDR or p-value, the above discussion has indicated that unless applicants show different structures or compositions in the claimed kit, the same components of the kit in the prior art can still perform the intended use, i.e. psoriasis.
As to the features of having a labeled serum anti-IgG antibody conjugate in claims 113-114, Cousins uses ELISA having an anti-human IgG antibody horseradish peroxidase conjugate for detection (See section 046 and Example 2). 

Applicants’ Remarks are summarized below:

“Cousins describes a study whose goal is to achieve a preliminary screen for food allergies to determine if a patient would benefit from a broader screen.27 Cousins only provides prophetic examples of how to make such a preliminary screen using an arbitrarily selected group of foods. Further, Cousins teaches a screen based on a qualitative approach.28 Thus, the teachings of Cousins (i.e., a qualitative allergy screen using an arbitrarily selected group of foods) cannot be more different from the teachings of the instant application. Cousins exemplifies the problems with prior art tests, which are characterized by high false positive rates, high false negative rates and intra- /inter-laboratory variability and have resulted in consumer advocacy groups characterizing such prior art tests as being inadequate for the consumer market. In contrast, the instant application”.

Applicant’s arguments have been considered but are not persuasive. 

Again, the application here directs to a PRODUCT, i.e. a kit, NOT a method. True, Cousins’ goal is distinct from that of the current application. In addition, Cousin’s method might have a higher false positive rate.  Nevertheless, SAME components of food preparation and labeled anti serum IgG are disclosed in Cousins’ kit and such kit would be capable of performing the SAME purpose as diagnosis of functional dyspepsia in response to food allergens. 


					Conclusion 

10. 	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641